HENRIOD, Justice
(dissenting).
I dissent because I believe the decision here amounts to judicial legislation. The statute clearly levies a tax only on the fair market value of the trade-in items. The stipulation set out in the opinion and the opinion itself clearly indicate that the fair market value of the trade-in item is no.t the amount that is credited to the customer. It obviously is not the fair market value since the same amount is allowed on near-worthless items as is allowed on items having varying resale values.
The main opinion seems to be bottomed on the idea that to assess the tax on the basis of fair market value would lead to such cumbersome results as to make collection of the tax not only impracticable but profitless. To choose arbitrarily any other value by such process of reasoning, simply asserts that because of such impracticability, fair market value means something that it never meant before, and is to say that the legislature did not mean fair market value when it said fair market value. .
The fact that the opinion says that “the legislature has known of the administrative interpretation of the term fair market value since 1937 is persuasive of the fact that the legislative intent was expressed by the regulation” does not prove that such reasoning is anything but a weak and unrealistic substitute for precedent and judicial authority. Furthermore the statement is not apt in this case at all, since there was no need for the legislature to concern itself about any interpretation of the phrase “fair market value” in the appliance field in 1937. There was no need for any such concern until 19S6 when this court invalidated the Fair Trade Act1 in the case of General Electric Co. v. Thrifty Sales Inc.,2 since practically all appliances were fair-traded items whose prices were fixed, so that no reduction in price could be effected by any such subterfuge as crediting any and all trade-ins, worthless or not, with an identical and arbitrary figure. Before 1956 one could'not have advertised and sold a fair-traded item on the basis of a $499 sales price, with $199 credited against it for a worthless or almost worthless trade-in, leaving a cash balance of 'only' $300 for the customer to pay, as was done' in the instant case. Any argument, therefore, to the effect that by failure to clarify the words “fair market value,” (which already were very clear), the legislature knew, and by its inaction, concluded, that fair market value didn’t mean fair market value, but meant a value loaded with an *67item having little or no value, on which some one has hung an artificial and meaningless price tag in order to sell some other article at the latter’s real market value, is, in my opinion, simply an argument that is as artificial as the price tag and quite as un-judicial.
WADE, J., concurs in the views expressed by Mr. Justice HENRIOD.

. Title 13, Chap. 4, Utah Code Annotated 1953.


. 1956, 5 Utah 2d 326, 301 P.2d 741.